Marston, J.
This is a bill for divorce on the ground of extreme cruelty. In the circuit court a decree was granted as prayed.
A great deal of testimony was taken and the private life of the parties for many years is set forth in detail. They have been married thirty-seven years; have children and grand-children; are both members in good standing of a church; have been prominent and conspicuous ¡Dersons in society, and yet it is very evident that for a number of years they have not lived happily together.
The extreme cruelty relied upon, consists of petty annoyances, complaints and fault-finding, and the disparagement of complainant’s common sense, taste and judgment. But as was said in Cooper v. Cooper 17 Mich. 210, “the law does not permit courts to sever the marriage bond and to break up households, merely because parties, from unruly tempers or mutual wranglings, live unhappily together. It requires them to submit to the ordinary consequences of human infirmities, and of unwise selections, and the misconduct which will form a good ground for a legal separation must be very serious, and such as amounts to extreme cruelty, entirely subverting the family relations by rendering the association intolerable.” Tested by what was thus said, when we consider the specific facts given in evidence to prove extreme cruelty, they are when separately considered of but slight importance. No doubt many of the little things now complained of were very annoying at the time, but such annoyances fall to the lot of many, who wisely bear therewith, rather than seek relief in the courts.
We do not think it wise to enter into any extended discussion of the facts in a case like the present, in hopes that wiser counsels may prevail, and that in a spirit of forgetfulness and forgiveness these parties may, as they should, become reconciled, and spend the remainder of their days under the same roof.
*641In my opinion the bill of complaint should be dismissed, and a gross snm of five hundred dollars allowed the defendant for costs and expenses.
The other Justices concurred.